Case 1:18-cv-12586-JHR-JS Document 28 Filed 06/18/19 Page 1 of 2 PageID: 887



                                                              [Doc. Nos. 4, 5, 8]
                    THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


STRIKE 3 HOLDINGS, LLC,

                         Plaintiff,

      v.                                      Civil No. 18-12586 (JHR/JS)

JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 76.116.76.28,

                         Defendant.


                                    O R D E R

     This matter having come before the Court on plaintiff’s Motion

for Expedited Discovery [Doc. No. 4] and plaintiff’s Motions for

an Extension of Time to Effectuate Service [Doc. Nos. 5, 8]; and

a hearing having been held on the Court’s Order to Show Cause

(“OSC”) on May 31, 2019 [Doc. No. 6]; and the Court’s OSC still

pending with a second hearing date set on July 23, 2019; and the

Court deeming it appropriate to defer deciding plaintiff’s motions

until it issues its Opinion concerning the outstanding OSC; and

good cause existing to enter this Order, and accordingly,

     IT    IS   HEREBY    ORDERED     this   18th      day   of    June   2019,   that

plaintiff’s     motions    [Doc.    Nos.     4,   5,    8]   are    DENIED   without

prejudice until the OSC hearing is completed and the Court issues

its Opinion; and it is further



                                         1
Case 1:18-cv-12586-JHR-JS Document 28 Filed 06/18/19 Page 2 of 2 PageID: 888



     ORDERED that plaintiff’s motions [Doc. Nos. 4, 5, 8] will be

restored to the active docket after the Court’s Opinion regarding

the OSC is entered.



                                   s/ Joel Schneider
                                   JOEL SCHNEIDER
                                   United States Magistrate Judge




                                     2
